Case 3:20-cv-01657-KAD Document 17-3 Filed 02/12/21 Page 1 of 3




                          EXHIBIT C
                Case 3:20-cv-01657-KAD Document 17-3 Filed 02/12/21 Page 2 of 3


  From:    Benjamin Levites blevites@coughlinbetke.com
Subject:   RE: Joseph D'Agostin v Fitness International LLC
   Date:   December 7, 2020 at 2:43 PM
     To:   Taylor DePascale Taylor@mccoymccoy.com
    Cc:    Kate Salvaggio Kate@mccoymccoy.com, Kevin O'Leary koleary@coughlinbetke.com, Emily Chadbourne
           echadbourne@coughlinbetke.com


       Dear Taylor,

       Under Federal Rule of Civil Procedure 26(d)(1) neither party may serve discovery before
       the parties have conferred as required by Federal and Local Rule of Civil Procedure 26(f),
       absent stipulation or court order.

       Accordingly, Fitness International LLC withdraws its October 6, 2020 discovery requests
       and will send out new requests complying with the Federal and Local Rules of Civil
       Procedure.

       While Interrogatories cannot be served before the Rule 26(f) conference, Fitness
       International LLC is amenable to deeming the plaintiff’s September 3, 2020 Requests for
       Production as Early Rule 34 Requests under Federal Rule of Civil Procedure 26(d)(2), in
       which case its response would be due 30 days after the parties’ Rule 26(f) conference.

       Further, in view of the foregoing, please advise of Attorney McCoy’s availability for a Rule
       26(f) conference this month. Thank you.

       Kind regards,
       Ben


       BENJAMIN H. LEVITES
       ASSOCIATE
       *Admitted in CT and NY
       212-653-0380
       blevites@coughlinbetke.com
       COUGHLIN
              N◦◦ B E T K E L L P
       Massachusetts | Connecticut | New Hampshire | New York | Rhode Island
       Main Office
       175 Federal Street | Boston, MA 02110
       T. (617) 988-8050 | F. (617) 988-8005




       Conﬁden'al Transmission
       The informa'on contained in this electronic mail is intended for the named recipients only. It may contain privileged and
       conﬁden'al material. Any other distribu'on, copying or disclosure is strictly prohibited. If you have received this
       transmission in error, please no'fy us immediately by telephone and delete the original transmission without making a
       copy.
       From: Taylor DePascale <Taylor@mccoymccoy.com>
       Sent: Thursday, November 5, 2020 9:11 AM
        Case 3:20-cv-01657-KAD Document 17-3 Filed 02/12/21 Page 3 of 3


Sent: Thursday, November 5, 2020 9:11 AM
To: Kevin O'Leary <koleary@coughlinbetke.com>; Emily Chadbourne
<echadbourne@coughlinbetke.com>
Cc: Kate Salvaggio <Kate@mccoymccoy.com>
Subject: Joseph D'Agos'n v Fitness Interna'onal LLC

Good Morning Counsel,

Prior to the above cap'oned case being moved to federal court, we served standard CT D&P on
your client on 9/3/20. We are also in receipt of your requests for same dated 10/6/20. I’m
emailing to conﬁrm if you are amenable to proceeding with discovery as served?

Best,

Taylor DePascale
Litigation Paralegal
McCoy & McCoy, LLC
Attorneys at Law
17th Floor
20 Church Street
Hartford, CT 06103
Ph: 860-244-9100
F: 860-244-9200




(GOOGLE MAP )
hbp://maps.google.com/maps?
f=q&hl=en&geocode=&q=20+Church+Street,+Harford,+CT&sll=41.770672,-72.660828&sspn=0.063374,0.17784
1&ie=UTF8&ll=41.769215,-72.671514&spn=0.007922,0.02223&z=16&layer=c&cbll=41.768482,-72.673&panoid=
UERf1TFSEFUKVRBlnTBAvw

This communica'on may contain conﬁden'al and privileged informa'on. This communica'on is intended only
for the exclusive use of the individual or en'ty named above. If you are not the intended recipient, you are
hereby no'ﬁed that any dissemina'on, distribu'on or duplica'on of this communica'on is strictly prohibited.

If you have received this communica'on in error, please no'fy McCoy & McCoy, LLC at (860) 244-9100 and
destroy all copies of this message and any abachments.
